McMurray, Presiding Judge.
Appellant Henry Brown filed this direct appeal from prison after the trial court disposed of appellant Brown’s legal malpractice action via summary judgment. The Prison Litigation Reform Act of 1996 provides that “[a]ppeals of all actions filed by prisoners shall be as provided in Code Section 5-6-35.” OCGA § 42-12-8. Appellant Brown did not comply with the requisite discretionary procedures set forth in OCGA § 5-6-35 when he filed this appeal. We therefore have no jurisdiction to consider appellant Brown’s appeal. Botts v. Givens, 223 Ga. App. 139 (476 SE2d 816). Accordingly, we must dismiss appellant Brown’s appeal.

Appeal dismissed.


Blackburn and Eldridge, JJ, concur.

Henry Brown, pro se.
Karsman, Brooks & Callaway, R. Krane Riddle, for appellee.